

	

		II

		Calendar No. 202

		109th CONGRESS

		1st Session

		S. 1265

		[Report No. 109–133]

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Voinovich (for

			 himself, Mr. Carper,

			 Mrs. Clinton, Mr. Isakson, Mrs.

			 Hutchison, Mrs. Feinstein,

			 Mr. Inhofe, Mr.

			 Jeffords, Mr. DeWine,

			 Mr. Lautenberg, Mr. Obama, Mr.

			 Stevens, Mr. Levin,

			 Ms. Murkowski, Mr. Salazar, Mr.

			 Alexander, Mr. Lieberman,

			 Mr. Chafee, Mr.

			 DeMint, Mrs. Boxer,

			 Mr. Lugar, Mr.

			 Cornyn, and Ms. Landrieu)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		

			September 7, 2005

			Reported by Mr. Inhofe,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To make grants and loans available to

		  States and other organizations to strengthen the economy, public health, and

		  environment of the United States by reducing emissions from diesel

		  engines.

	

	

		1.Short titleThis Act may be cited as the

			 Diesel Emissions Reduction Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)AdministratorThe term Administrator means

			 the Administrator of the Environmental Protection Agency.

			(2)Certified engine

			 configurationThe term

			 certified engine configuration means a new, rebuilt, or

			 remanufactured engine configuration—

				(A)that has been certified or verified

			 by—

					(i)the Administrator; or

					(ii)the California Air Resources Board;

					(B)that meets or is rebuilt or remanufactured

			 to a more stringent set of engine emission standards, as determined by the

			 Administrator; and

				(C)in the case of a certified engine

			 configuration involving the replacement of an existing engine or vehicle, an

			 engine configuration that replaced an engine that was—

					(i)removed from the vehicle; and

					(ii)returned to the supplier for

			 remanufacturing to a more stringent set of engine emissions standards or for

			 scrappage.

					(3)Eligible

			 entityThe term

			 eligible entity means—

				(A)a regional, State, local, or tribal agency

			 with jurisdiction over transportation or air quality; and

				(B)a nonprofit organization or institution

			 that—

					(i)represents organizations that own or

			 operate diesel fleets; or

					(ii)has, as its principal purpose, the

			 promotion of transportation or air quality.

					(4)Emerging

			 technologyThe term

			 emerging technology means a technology that is not certified or

			 verified by the Administrator or the California Air Resources Board but for

			 which an approvable application and test plan has been submitted for

			 verification to the Administrator or the California Air Resources Board.

			(5)Heavy-duty

			 truckThe term

			 heavy-duty truck has the meaning given the term heavy duty

			 vehicle in section 202 of the Clean Air Act (42 U.S.C. 7521).

			(6)Medium-duty

			 truckThe term

			 medium-duty truck has such meaning as shall be determined by the

			 Administrator, by regulation.

			(7)Verified

			 technologyThe term

			 verified technology means a pollution control technology,

			 including a retrofit technology, that has been verified by—

				(A)the Administrator; or

				(B)the California Air Resources Board.

				3.National grant and

			 loan programs

			(a)In

			 generalThe Administrator

			 shall use 70 percent of the funds made available to carry out this Act for each

			 fiscal year to provide grants and low-cost revolving loans, as determined by

			 the Administrator, on a competitive basis, to eligible entities to achieve

			 significant reductions in diesel emissions in terms of—

				(1)tons of pollution produced; and

				(2)diesel emissions exposure, particularly

			 from fleets operating in areas designated by the Administrator as poor air

			 quality areas.

				(b)Distribution

				(1)In

			 generalThe Administrator

			 shall distribute funds made available for a fiscal year under this Act in

			 accordance with this section.

				(2)FleetsThe Administrator shall provide not less

			 than 50 percent of funds available for a fiscal year under this section to

			 eligible entities for the benefit of public fleets.

				(3)Engine

			 configurations and technologies

					(A)Certified engine

			 configurations and verified technologiesThe Administrator shall provide not less

			 than 90 percent of funds available for a fiscal year under this section to

			 eligible entities for projects using—

						(i)a certified engine configuration; or

						(ii)a verified technology.

						(B)Emerging

			 technologies

						(i)In

			 generalThe Administrator

			 shall provide not more than 10 percent of funds available for a fiscal year

			 under this section to eligible entities for the development and

			 commercialization of emerging technologies.

						(ii)Application and

			 test planTo receive funds

			 under clause (i), a manufacturer, in consultation with an eligible entity,

			 shall submit for verification to the Administrator or the California Air

			 Resources Board a test plan for the emerging technology, together with the

			 application under subsection (c).

						(c)Applications

				(1)In

			 generalTo receive a grant or

			 loan under this section, an eligible entity shall submit to the Administrator

			 an application at a time, in a manner, and including such information as the

			 Administrator may require.

				(2)InclusionsAn application under this subsection shall

			 include—

					(A)a description of the air quality of the

			 area served by the eligible entity;

					(B)the quantity of air pollution produced by

			 the diesel fleet in the area served by the eligible entity;

					(C)a description of the project proposed by

			 the eligible entity, including—

						(i)any certified engine configuration,

			 verified technology, or emerging technology to be used by the eligible entity;

			 and

						(ii)the means by which the project will achieve

			 a significant reduction in diesel emissions;

						(D)an evaluation (using methodology approved

			 by the Administrator or the National Academy of Sciences) of the quantifiable

			 and unquantifiable benefits of the emissions reductions of the proposed

			 project;

					(E)an estimate of the cost of the proposed

			 project;

					(F)a description of the age and expected

			 lifetime control of the equipment used by the eligible entity;

					(G)a description of the diesel fuel available

			 to the eligible entity, including the sulfur content of the fuel; and

					(H)provisions for the monitoring and

			 verification of the project.

					(3)PriorityIn providing a grant or loan under this

			 section, the Administrator shall give priority to proposed projects that, as

			 determined by the Administrator—

					(A)maximize public health benefits;

					(B)are the most cost-effective;

					(C)serve areas—

						(i)with the highest population density;

						(ii)that are poor air quality areas, including

			 areas identified by the Administrator as—

							(I)in nonattainment or maintenance of national

			 ambient air quality standards for a criteria pollutant;

							(II)Federal Class I areas; or

							(III)areas with toxic air pollutant

			 concerns;

							(iii)that receive a disproportionate quantity of

			 air pollution from a diesel fleet, including ports, rail yards, and

			 distribution centers; or

						(iv)that use a community-based multistakeholder

			 collaborative process to reduce toxic emissions;

						(D)include a certified engine configuration,

			 verified technology, or emerging technology that has a long expected useful

			 life;

					(E)will maximize the useful life of any

			 retrofit technology used by the eligible entity; and

					(F)use diesel fuel with a sulfur content of

			 less than or equal to 15 parts per million, as the Administrator determines to

			 be appropriate.

					(d)Use of

			 funds

				(1)In

			 generalAn eligible entity

			 may use a grant or loan provided under this section to fund the costs

			 of—

					(A)a retrofit technology (including any

			 incremental costs of a repowered or new diesel engine) that significantly

			 reduces emissions through development and implementation of a certified engine

			 configuration, verified technology, or emerging technology for—

						(i)a bus;

						(ii)a medium-duty truck or a heavy-duty

			 truck;

						(iii)a marine engine;

						(iv)a locomotive; or

						(v)a nonroad engine or vehicle used in—

							(I)construction;

							(II)handling of cargo (including at a port or

			 airport);

							(III)agriculture;

							(IV)mining; or

							(V)energy production; or

							(B)an idle-reduction program involving a

			 vehicle or equipment described in subparagraph (A).

					(2)Regulatory

			 programs

					(A)In

			 generalNotwithstanding

			 paragraph (1), no grant or loan provided under this section shall be used to

			 fund the costs of emissions reductions that are mandated under Federal, State

			 or local law.

					(B)MandatedFor purposes of subparagraph (A), voluntary

			 or elective emission reduction measures shall not be considered

			 mandated, regardless of whether the reductions are included in the

			 State implementation plan of a State.

					4.State grant and loan

			 programs

			(a)In

			 generalSubject to the

			 availability of adequate appropriations, the Administrator shall use 30 percent

			 of the funds made available for a fiscal year under this Act to support grant

			 and loan programs administered by States that are designed to achieve

			 significant reductions in diesel emissions.

			(b)ApplicationsThe Administrator shall—

				(1)provide to States guidance for use in

			 applying for grant or loan funds under this section, including information

			 regarding—

					(A)the process and forms for

			 applications;

					(B)permissible uses of funds received;

			 and

					(C)the cost-effectiveness of various emission

			 reduction technologies eligible to be carried out using funds provided under

			 this section; and

					(2)establish, for applications described in

			 paragraph (1)—

					(A)an annual deadline for submission of the

			 applications;

					(B)a process by which the Administrator shall

			 approve or disapprove each application; and

					(C)a streamlined process by which a State may

			 renew an application described in paragraph (1) for subsequent fiscal

			 years.

					(c)Allocation of

			 funds

				(1)In

			 generalFor each fiscal year,

			 the Administrator shall allocate among States for which applications are

			 approved by the Administrator under subsection (b)(2)(B) funds made available

			 to carry out this section for the fiscal year.

				(2)AllocationUsing not more than 20 percent of the funds

			 made available to carry out this section for a fiscal year, the Administrator

			 shall provide to each State described in paragraph (1) for the fiscal year an

			 allocation of funds that is equal to—

					(A)if each of the 50 States qualifies for an

			 allocation, an amount equal to 2 percent of the funds made available to carry

			 out this section; or

					(B)if fewer than 50 States qualifies for an

			 allocation, an amount equal to the amount described in subparagraph (A), plus

			 an additional amount equal to the product obtained by multiplying—

						(i)the proportion that—

							(I)the population of the State; bears

			 to

							(II)the population of all States described in

			 paragraph (1); by

							(ii)the amount of funds remaining after each

			 State described in paragraph (1) receives the 2-percent allocation under this

			 paragraph.

						(3)State matching

			 incentive

					(A)In

			 generalIf a State agrees to

			 match the allocation provided to the State under paragraph (2) for a fiscal

			 year, the Administrator shall provide to the State for the fiscal year an

			 additional amount equal to 50 percent of the allocation of the State under

			 paragraph (2).

					(B)RequirementsA State—

						(i)may not use funds received under this Act

			 to pay a matching share required under this subsection; and

						(ii)shall not be required to provide a matching

			 share for any additional amount received under subparagraph (A).

						(4)Unclaimed

			 fundsAny funds that are not

			 claimed by a State for a fiscal year under this subsection shall be used to

			 carry out section 3.

				(d)Administration

				(1)In

			 generalSubject to paragraphs

			 (2) and (3) and, to the extent practicable, the priority areas listed in

			 section 3(c)(3), a State shall use any funds provided under this section to

			 develop and implement such grant and low-cost revolving loan programs in the

			 State as are appropriate to meet State needs and goals relating to the

			 reduction of diesel emissions.

				(2)Apportionment of

			 fundsThe Governor of a State

			 that receives funding under this section may determine the portion of funds to

			 be provided as grants or loans.

				(3)Use of

			 fundsA grant or loan

			 provided under this section may be used for a project relating to—

					(A)a certified engine configuration; or

					(B)a verified technology.

					5.Evaluation and

			 report

			(a)In

			 generalNot later than 2

			 years after the date of enactment of this Act, and biennially thereafter, the

			 Administrator shall submit to Congress a report evaluating the implementation

			 of the programs under this Act.

			(b)InclusionsThe report shall include a description

			 of—

				(1)the total number of grant applications

			 received;

				(2)each grant or loan made under this Act,

			 including the amount of the grant or loan;

				(3)each project for which a grant or loan is

			 provided under this Act, including the criteria used to select the grant or

			 loan recipients;

				(4)the estimated air quality benefits,

			 cost-effectiveness, and cost-benefits of the grant and loan programs under this

			 Act;

				(5)the problems encountered by projects for

			 which a grant or loan is provided under this Act; and

				(6)any other information the Administrator

			 considers to be appropriate.

				6.Outreach and

			 incentives

			(a)Definition of

			 eligible technologyIn this

			 section, the term eligible technology means—

				(1)a verified technology; or

				(2)an emerging technology.

				(b)Technology

			 transfer program

				(1)In

			 generalThe Administrator

			 shall establish a program under which the Administrator—

					(A)informs stakeholders of the benefits of

			 eligible technologies; and

					(B)develops nonfinancial incentives to promote

			 the use of eligible technologies.

					(2)Eligible

			 stakeholdersEligible

			 stakeholders under this section include—

					(A)equipment owners and operators;

					(B)emission control technology

			 manufacturers;

					(C)engine and equipment manufacturers;

					(D)State and local officials responsible for

			 air quality management;

					(E)community organizations; and

					(F)public health and environmental

			 organizations.

					(c)State

			 implementation plansThe

			 Administrator shall develop appropriate guidance to provide credit to a State

			 for emission reductions in the State created by the use of eligible

			 technologies through a State implementation plan under section 110 of the Clean

			 Air Act (42 U.S.C. 7410).

			(d)International

			 marketsThe Administrator, in

			 coordination with the Department of Commerce and industry stakeholders, shall

			 inform foreign countries with air quality problems of the potential of

			 technology developed or used in the United States to provide emission

			 reductions in those countries.

			7.Effect of

			 ActNothing in this Act

			 affects any authority under the Clean Air Act (42 U.S.C. 7401 et seq.) in

			 existence on the day before the date of enactment of this Act.

		8.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $200,000,000 for each of

			 fiscal years 2006 through 2010, to remain available until expended.

		

	

		1.Short titleThis Act may be cited as the Diesel

			 Emissions Reduction Act of 2005.

		2.DefinitionsIn this Act:

			(1)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

			(2)Certified engine

			 configurationThe term certified engine

			 configuration means a new, rebuilt, or remanufactured engine

			 configuration—

				(A)that has been certified

			 or verified by—

					(i)the Administrator;

			 or

					(ii)the California Air

			 Resources Board;

					(B)that meets or is rebuilt

			 or remanufactured to a more stringent set of engine emission standards, as

			 determined by the Administrator; and

				(C)in the case of a

			 certified engine configuration involving the replacement of an existing engine

			 or vehicle, an engine configuration that replaced an engine that was—

					(i)removed from the vehicle;

			 and

					(ii)returned to the supplier

			 for remanufacturing to a more stringent set of engine emissions standards or

			 for scrappage.

					(3)Eligible

			 entityThe term eligible entity means—

				(A)a regional, State, local,

			 or tribal agency or port authority with jurisdiction over transportation or air

			 quality; and

				(B)a nonprofit organization

			 or institution that—

					(i)represents or provides

			 pollution reduction or educational services to persons or organizations that

			 own or operate diesel fleets; or

					(ii)has, as its principal

			 purpose, the promotion of transportation or air quality.

					(4)Emerging

			 technologyThe term emerging technology means a

			 technology that is not certified or verified by the Administrator or the

			 California Air Resources Board but for which an approvable application and test

			 plan has been submitted for verification to the Administrator or the California

			 Air Resources Board.

			(5)FleetThe

			 term fleet means 1 or more diesel vehicles or mobile or stationary

			 diesel engines.

			(6)Heavy-duty

			 truckThe term heavy-duty truck has the meaning

			 given the term heavy duty vehicle in section 202 of the Clean

			 Air Act (42 U.S.C. 7521).

			(7)Medium-duty

			 truckThe term medium-duty truck has such meaning as

			 shall be determined by the Administrator, by regulation.

			(8)Verified

			 technologyThe term verified technology means a

			 pollution control technology (including a retrofit technology), advanced

			 truckstop electrification system, or auxiliary power unit that has been

			 verified by—

				(A)the Administrator;

			 or

				(B)the California Air

			 Resources Board.

				3.National grant and loan

			 programs

			(a)In

			 generalThe Administrator shall use 70 percent of the funds made

			 available to carry out this Act for each fiscal year to provide grants and

			 low-cost revolving loans, as determined by the Administrator, on a competitive

			 basis, to eligible entities to achieve significant reductions in diesel

			 emissions in terms of—

				(1)tons of pollution

			 produced; and

				(2)diesel emissions

			 exposure, particularly from fleets operating in areas designated by the

			 Administrator as poor air quality areas.

				(b)Distribution

				(1)In

			 generalThe Administrator shall distribute funds made available

			 for a fiscal year under this Act in accordance with this section.

				(2)FleetsThe

			 Administrator shall provide not less than 50 percent of funds available for a

			 fiscal year under this section to eligible entities for the benefit of public

			 fleets.

				(3)Engine configurations

			 and technologies

					(A)Certified engine

			 configurations and verified technologiesThe Administrator shall

			 provide not less than 90 percent of funds available for a fiscal year under

			 this section to eligible entities for projects using—

						(i)a certified engine

			 configuration; or

						(ii)a verified

			 technology.

						(B)Emerging

			 technologies

						(i)In

			 generalThe Administrator shall provide not more than 10 percent

			 of funds available for a fiscal year under this section to eligible entities

			 for the development and commercialization of emerging technologies.

						(ii)Application and test

			 planTo receive funds under clause (i), a manufacturer, in

			 consultation with an eligible entity, shall submit for verification to the

			 Administrator or the California Air Resources Board a test plan for the

			 emerging technology, together with the application under subsection (c).

						(c)Applications

				(1)In

			 generalTo receive a grant or loan under this section, an

			 eligible entity shall submit to the Administrator an application at a time, in

			 a manner, and including such information as the Administrator may

			 require.

				(2)InclusionsAn

			 application under this subsection shall include—

					(A)a description of the air

			 quality of the area served by the eligible entity;

					(B)the quantity of air

			 pollution produced by the diesel fleets in the area served by the eligible

			 entity;

					(C)a description of the

			 project proposed by the eligible entity, including—

						(i)any certified engine

			 configuration, verified technology, or emerging technology to be used or funded

			 by the eligible entity; and

						(ii)the means by which the

			 project will achieve a significant reduction in diesel emissions;

						(D)an evaluation (using

			 methodology approved by the Administrator or the National Academy of Sciences)

			 of the quantifiable and unquantifiable benefits of the emissions reductions of

			 the proposed project;

					(E)an estimate of the cost

			 of the proposed project;

					(F)a description of the age

			 and expected lifetime control of the equipment used or funded by the eligible

			 entity;

					(G)a description of the

			 diesel fuel available in the areas served by the eligible entity, including the

			 sulfur content of the fuel; and

					(H)provisions for the

			 monitoring and verification of the project.

					(3)PriorityIn

			 providing a grant or loan under this section, the Administrator shall give

			 priority to proposed projects that, as determined by the Administrator—

					(A)maximize public health

			 benefits;

					(B)are the most

			 cost-effective;

					(C)serve areas—

						(i)with the highest

			 population density;

						(ii)that are poor air

			 quality areas, including areas identified by the Administrator as—

							(I)in nonattainment or

			 maintenance of national ambient air quality standards for a criteria

			 pollutant;

							(II)Federal Class I areas;

			 or

							(III)areas with toxic air

			 pollutant concerns;

							(iii)that receive a

			 disproportionate quantity of air pollution from diesel fleets, including ports,

			 rail yards, truckstops, terminals, and distribution centers; or

						(iv)that use a

			 community-based multistakeholder collaborative process to reduce toxic

			 emissions;

						(D)include a certified

			 engine configuration, verified technology, or emerging technology that has a

			 long expected useful life;

					(E)will maximize the useful

			 life of any certified engine configuration, verified technology, or emerging

			 technology used by the eligible entity;

					(F)conserve diesel fuel;

			 and

					(G)use diesel fuel with a

			 sulfur content of less than or equal to 15 parts per million, as the

			 Administrator determines to be appropriate.

					(d)Use of funds

				(1)In

			 generalAn eligible entity may use a grant or loan provided under

			 this section to fund the costs of—

					(A)a retrofit technology

			 (including any incremental costs of a repowered or new diesel engine) that

			 significantly reduces emissions through development and implementation of a

			 certified engine configuration, verified technology, or emerging technology

			 for—

						(i)a bus;

						(ii)a medium-duty truck or a

			 heavy-duty truck;

						(iii)a marine engine;

						(iv)a locomotive; or

						(v)a nonroad engine or

			 vehicle used in—

							(I)construction;

							(II)handling of cargo

			 (including at a port or airport);

							(III)agriculture;

							(IV)mining; or

							(V)energy production;

			 or

							(B)programs or projects to

			 reduce long-duration idling using verified technology involving a vehicle or

			 equipment described in subparagraph (A).

					(2)Regulatory

			 programs

					(A)In

			 generalNotwithstanding paragraph (1), no grant or loan provided

			 under this section shall be used to fund the costs of emissions reductions that

			 are mandated under Federal, State or local law.

					(B)MandatedFor

			 purposes of subparagraph (A), voluntary or elective emission reduction measures

			 shall not be considered mandated, regardless of whether the

			 reductions are included in the State implementation plan of a State.

					4.State grant and loan

			 programs

			(a)In

			 generalSubject to the availability of adequate appropriations,

			 the Administrator shall use 30 percent of the funds made available for a fiscal

			 year under this Act to support grant and loan programs administered by States

			 that are designed to achieve significant reductions in diesel emissions.

			(b)ApplicationsThe

			 Administrator shall—

				(1)provide to States

			 guidance for use in applying for grant or loan funds under this section,

			 including information regarding—

					(A)the process and forms for

			 applications;

					(B)permissible uses of funds

			 received; and

					(C)the cost-effectiveness of

			 various emission reduction technologies eligible to be carried out using funds

			 provided under this section; and

					(2)establish, for

			 applications described in paragraph (1)—

					(A)an annual deadline for

			 submission of the applications;

					(B)a process by which the

			 Administrator shall approve or disapprove each application; and

					(C)a streamlined process by

			 which a State may renew an application described in paragraph (1) for

			 subsequent fiscal years.

					(c)Allocation of

			 Funds

				(1)In

			 generalFor each fiscal year, the Administrator shall allocate

			 among States for which applications are approved by the Administrator under

			 subsection (b)(2)(B) funds made available to carry out this section for the

			 fiscal year.

				(2)AllocationUsing

			 not more than 20 percent of the funds made available to carry out this Act for

			 a fiscal year, the Administrator shall provide to each State described in

			 paragraph (1) for the fiscal year an allocation of funds that is equal

			 to—

					(A)if each of the 50 States

			 qualifies for an allocation, an amount equal to 2 percent of the funds made

			 available to carry out this section; or

					(B)if fewer than 50 States

			 qualifies for an allocation, an amount equal to the amount described in

			 subparagraph (A), plus an additional amount equal to the product obtained by

			 multiplying—

						(i)the proportion

			 that—

							(I)the population of the

			 State; bears to

							(II)the population of all

			 States described in paragraph (1); by

							(ii)the amount of funds

			 remaining after each State described in paragraph (1) receives the 2-percent

			 allocation under this paragraph.

						(3)State matching

			 incentive

					(A)In

			 generalIf a State agrees to match the allocation provided to the

			 State under paragraph (2) for a fiscal year, the Administrator shall provide to

			 the State for the fiscal year an additional amount equal to 50 percent of the

			 allocation of the State under paragraph (2).

					(B)RequirementsA

			 State—

						(i)may not use funds

			 received under this Act to pay a matching share required under this subsection;

			 and

						(ii)shall not be required to

			 provide a matching share for any additional amount received under subparagraph

			 (A).

						(4)Unclaimed

			 fundsAny funds that are not claimed by a State for a fiscal year

			 under this subsection shall be used to carry out section 3.

				(d)Administration

				(1)In

			 generalSubject to paragraphs (2) and (3) and, to the extent

			 practicable, the priority areas listed in section 3(c)(3), a State shall use

			 any funds provided under this section to develop and implement such grant and

			 low-cost revolving loan programs in the State as are appropriate to meet State

			 needs and goals relating to the reduction of diesel emissions.

				(2)Apportionment of

			 fundsThe Governor of a State that receives funding under this

			 section may determine the portion of funds to be provided as grants or

			 loans.

				(3)Use of

			 fundsA grant or loan provided under this section may be used for

			 a project relating to—

					(A)a certified engine

			 configuration; or

					(B)a verified

			 technology.

					5.Evaluation and

			 report

			(a)In

			 generalNot later than 1 year after the date on which funds are

			 made first available under this Act, and biennially thereafter, the

			 Administrator shall submit to Congress a report evaluating the implementation

			 of the programs under this Act.

			(b)InclusionsThe

			 report shall include a description of—

				(1)the total number of grant

			 applications received;

				(2)each grant or loan made

			 under this Act, including the amount of the grant or loan;

				(3)each project for which a

			 grant or loan is provided under this Act, including the criteria used to select

			 the grant or loan recipients;

				(4)the actual and estimated

			 air quality and diesel fuel conservation benefits, cost-effectiveness, and

			 cost-benefits of the grant and loan programs under this Act;

				(5)the problems encountered

			 by projects for which a grant or loan is provided under this Act; and

				(6)any other information the

			 Administrator considers to be appropriate.

				6.Outreach and

			 incentives

			(a)Definition of eligible

			 technologyIn this section, the term eligible

			 technology means—

				(1)a verified technology;

			 or

				(2)an emerging

			 technology.

				(b)Technology transfer

			 program

				(1)In

			 generalThe Administrator shall establish a program under which

			 the Administrator—

					(A)informs stakeholders of

			 the benefits of eligible technologies; and

					(B)develops nonfinancial

			 incentives to promote the use of eligible technologies.

					(2)Eligible

			 stakeholdersEligible stakeholders under this section

			 include—

					(A)equipment owners and

			 operators;

					(B)emission and pollution

			 control technology manufacturers;

					(C)engine and equipment

			 manufacturers;

					(D)State and local officials

			 responsible for air quality management;

					(E)community organizations;

			 and

					(F)public health,

			 educational, and environmental organizations.

					(c)State implementation

			 plansThe Administrator shall develop appropriate guidance to

			 provide credit to a State for emission reductions in the State created by the

			 use of eligible technologies through a State implementation plan under section

			 110 of the Clean Air Act (42 U.S.C. 7410).

			(d)International

			 marketsThe Administrator, in coordination with the Department of

			 Commerce and industry stakeholders, shall inform foreign countries with air

			 quality problems of the potential of technology developed or used in the United

			 States to provide emission reductions in those countries.

			7.Effect of

			 ActNothing in this Act

			 affects any authority under the Clean Air Act (42 U.S.C. 7401 et seq.) in

			 existence on the day before the date of enactment of this Act.

		8.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $200,000,000 for each of

			 fiscal years 2007 through 2011, to remain available until expended.

		

	

		September 7, 2005

		Reported with an amendment

	

